Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The action is in response to the Applicant’s communication filed on 03/07/2022.
Claims 2 and 12 are cancelled by the applicant.
Claims 1, 3-11 and 13-20 are pending, where claims 1, 9-11 and 13-20 are independent.
This application claims the priority benefit of the International application no. PCT/JP2019/030034 filed on 07/31/2019 incorporated herein. 

Information Disclosure Statement 
The information disclosure statement (IDS) submitted on 01/26/2021,12/17/2021 and 03/07/2022 have been filed on/after the filing date of the application. The submission is in-compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Patent Prosecution Highway Program
Applicants’ request to participate in the Patent Prosecution Highway Program (PPH) and Petition to Make Special under 37 CFR 1.102(a) was granted by the USPTO.  The PPH request was based on PCT/JP2019/030034 filed on 07/31/2019, and the submitted independent claims in the instant US application with amended independent claims.
Foreign Priority 
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. §119 (a)-(d). The non-English certified copy has been filed in parent Application No. JP 2018-143636, filed on 07/31/2018. 
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.
However, the English translation of the foreign application (Full) is required for priority claim in addition to abstract only. See MPEP 213.04, 2304.01(c), 37 CFR § 1.55(g)(3-4).
Specification Objection 
The disclosure is objected to because of the following informalities: 
a) The reference character "1" disclosed in the specification in para [0036] and onwards are missing in Fig.1.  On the other hand, the reference character "10" in Fig.1 is not disclosed in the specification. Appropriate correction is required.
b) The full form of the terms (acronym) “NIC” and “MDL” are not disclosed in the specification in para [0067] and onwards. Full form is required for at least one time (better in the beginning or first use). Appropriate correction is required.
CLAIM INTERPRETATION 
The following is a quotation of 35 U.S.C. 112(f): 
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 

(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  

Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

	 This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: 
					“predictor” in claims 1, 5, 9, 15-16. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof (see Fig. 4, para [0073-74] “learning model information 1821 is a program or a data structure indicating a certain learning model MDL - predictor 1833 predicts an amount of electric power - based on the learning model MDL indicated by the learning model information 1821”). However, the claim limitations fail to clearly disclose or lacks the corresponding structure, material, or acts for performing the claimed function “- predicting -” in claims 1, 5, 9, 15-16. Because the predictor may be software or hardware.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5, 9, 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
 As for example, Claim 1 limitation recites “a predictor configured to predict the amount of electric power” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 
Because, the limitation fails to clearly disclose the corresponding structure, material, or acts for performing the claimed function “predicting”. Again, the written description does not clearly disclose the element “predictor” as structure, material, or acts for performing the claimed function. However, the “predictor” as software lacks the structure (hardware) to perform the functionality of the claim limitations. Thereby, the limitation lacks the structure to perform the functionality of the claim limitations. 
Therefore, the claim 1 is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. 
Similar the claims 1, 5, 9, 15-16 are indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.]
	Applicant may: 
(a) Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b) Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c) Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)). 
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a) Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b) Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. 
For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181. 
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Claims 1, 3-11 and 13-20 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Takatsuka, et al. (USPGPub No. 20180045786 A1) in view of Song, et al. (USPGPub No. 2017/0177766 A1).
		As to claims 1 and 9-11, Takatsuka discloses (currently amended) A power prediction system (Takatsuka [0002-23] “excess/deficiency determination device that predicts the power supply amount of a plurality of batteries loaned out by a battery swap system” [abstract] see Fig. 1-9) comprising: 
a battery removably mounted on an electric power device using electric power; a charging device configured to charge the battery (Takatsuka [0002] “predicts the power supply amount of a plurality of batteries loaned out by a battery swap system - power supply source for an electric car - battery needs to be charged with the required power by the time of its use - charging control device that adjusts the battery charging speed and charge amount according to information such as the remaining capacity of the battery, the destination of the next trip, and the scheduled departure time on the next trip - a system for loaning out a plurality of batteries to users of electric cars - called a battery swap system because it exchanges (swaps) a returned battery with a charged battery when the used battery is returned from the user of the system” [abstract] see Fig. 1-9); and 
a power prediction device configured to predict an amount of electric power capable of being supplied by the charging device to outside of the charging device through machine learning on the basis of usage information indicating at least one of a [usage state and a usage environment] of the charging device (Takatsuka [0034-88] “controller 10 includes a supply amount change prediction component 13 (supply amount prediction component), a demand change prediction component 14 (demand prediction component), a surplus calculator 15 (excess/deficiency determination prediction component), and an increase/reduction timing calculator 16 (information presentation component) - determine an excess or a deficiency of the power supply amount in the system - supply adjustment suggestion processing executed to suggest adjusting (reducing or increasing) the power supply amount - predict the power supply amount between the current time and a specific period of time later - supply amount change prediction component 13” [0002-23] [abstract] see Fig. 1-9), 
wherein the power prediction device comprises: an acquirer configured to acquire the usage information of the charging device at present or at a first point in time in the future (Takatsuka [0034-75] “input data acquisition component 11 acquires input data indicating the usage state (usage history) of a plurality of batteries from an input component 21 of the input/output component 20 - includes data indicating “travel distance” of a plurality of batteries, used power, history of SOH (state of health), power usage amount - electric car in which that battery installed” [0002-23] [abstract] see Fig. 1-9); and 
a predictor configured to predict the amount of electric power capable of being supplied by the charging device to the outside of the charging device at the first point in time by inputting the usage information acquired by the acquirer to a model, the model having been learned to output the amount of electric power at a second point in time in the past when the usage information of the charging device is input at the second point in time (Takatsuka [0034-88] “controller 10 includes a supply amount change prediction component 13 (supply amount prediction component), a demand change prediction component 14 (demand prediction component), a surplus calculator 15 (excess/deficiency determination prediction component), and an increase/reduction timing calculator 16 (information presentation component) - determine an excess or a deficiency of the power supply amount in the system - supply adjustment suggestion processing executed to suggest adjusting (reducing or increasing) the power supply amount - predict the power supply amount between the current time and a specific period of time later - supply amount change prediction component 13” [0002-23] [abstract] see Fig. 1-9).  
	
But, Takatsuka does not explicitly teach usage state and a usage environment.
However, Song discloses usage state and a usage environment.
Takatsuka and Song are analogous arts from the same field of endeavor and contain overlapping structural and functional similarities and both contain battery and energy management.  
Therefore at the time the invention was made, it would have been obvious to a person of ordinary skill in the art to modify the above functionalities usage state and a usage environment of the charging device, as taught by Takatsuka, and incorporating stable power supply based on capacity, time, weather and location, as taught by Song.  

	2. (cancelled)  

As to claim 3, the combination of Takatsuka and Song disclose all the limitations of the base claims as outlined above.  
The combination further discloses (currently amended) The power prediction system according to claim 1, wherein the power prediction device further comprises a learning processor configured to derive the amount of electric power capable of being supplied by the charging device to the outside of the charging device at the second point in time on the basis of the number of batteries mounted on the charging device at the second point in time and a charging capacity of the battery mounted on the charging device at the second point in time, and is configured to learn the model on the basis of teacher data in which the derived amount of electric power is associated with the usage information of the charging device at the second point in time (Takatsuka [0034-88] “controller 10 includes a supply amount change prediction component 13 (supply amount prediction component), a demand change prediction component 14 (demand prediction component), a surplus calculator 15 (excess/deficiency determination prediction component), and an increase/reduction timing calculator 16 (information presentation component) - determine an excess or a deficiency of the power supply amount in the system - supply adjustment suggestion processing executed to suggest adjusting (reducing or increasing) the power supply amount - predict the power supply amount between the current time and a specific period of time later - supply amount change prediction component 13” [0002-23] [abstract] see Fig. 1-9, controller includes processor for processing).  

As to claim 4, the combination of Takatsuka and Song disclose all the limitations of the base claims as outlined above.  
The combination further discloses (original) The power prediction system according to claim 3, wherein the acquirer acquires the usage information of the charging device for a region where each of a plurality of charging devices is installed, and wherein the learning processor is configured to learn the model for each region on the basis of the usage information acquired from the charging device for each region by the acquirer (Takatsuka [0034-75] “input data acquisition component 11 acquires input data indicating the usage state (usage history) of a plurality of batteries from an input component 21 of the input/output component 20 - includes data indicating “travel distance” of a plurality of batteries, used power, history of SOH (state of health), power usage amount - electric car in which that battery installed” [0002-23] [abstract] see Fig. 1-9, element 11 acquisition component and controller are capable to acquire the input data and prediction from plurality of items obviously provide the prediction of regional usages or consumption ).  

As to claim 5, the combination of Takatsuka and Song disclose all the limitations of the base claims as outlined above.  
The combination further discloses (currently amended) The power prediction system according to claim 1, wherein the predictor predicts the amount of electric power on the basis of the model when the charging device has received a limited power consumption request (Song [0004-25] “time-varying power supply levels with varying demand - to provide a stable power supply - peak power demand forecaster configured to identify a number, n, of top peak demands within a time period - a building energy system controller configured to perform a simulation of a building energy plan, the building energy plan comprising an hourly energy management plan for utilizing at least one of a battery energy storage system - receive a plurality of battery models, each battery model configured to simulate one of a plurality of battery configurations - receive at least one of a plurality of tariff schedules representative of time variant energy costs for a given energy provider” [abstract] see Fig. 1-11, plurality of tariff schedules obviously provides limited power consumption request).  

As to claim 6, the combination of Takatsuka and Song disclose all the limitations of the base claims as outlined above.  
The combination further discloses (original) The power prediction system according to claim 5, wherein the power prediction device further comprises a supply power controller configured to cause electric power to be supplied from the charging device to the outside of the charging device if the amount of electric power predicted by the predictor is greater than or equal to an amount of electric power of a limited power consumption request when the charging device has received the limited power consumption request (Song [0004-25] “time-varying power supply levels with varying demand - to provide a stable power supply - peak power demand forecaster configured to identify a number, n, of top peak demands within a time period - a building energy system controller configured to perform a simulation of a building energy plan, the building energy plan comprising an hourly energy management plan for utilizing at least one of a battery energy storage system - receive a plurality of battery models, each battery model configured to simulate one of a plurality of battery configurations - receive at least one of a plurality of tariff schedules representative of time variant energy costs for a given energy provider” [abstract] see Fig. 1-11, power supply levels with varying demand for stable power supply obviously provides that the charging device to the outside of the charging device if amount of electric power predicted by the predictor is greater than or equal to an amount of electric power of a limited power consumption request for stable power supply).  

As to claim 7, the combination of Takatsuka and Song disclose all the limitations of the base claims as outlined above.  
The combination further discloses (previously presented) The power prediction system according to claim 1, wherein the usage state comprises at least one of an index value indicating a charging capacity of the battery mounted on the charging device, the number of batteries mounted on the charging device, and a time (Takatsuka [0034-75] “usage state (usage history) of a plurality of batteries from an input component 21 of the input/output component 20 - includes data indicating “travel distance” of a plurality of batteries, used power, history of SOH (state of health), power usage amount - controller 10 includes a supply amount change prediction component 13 (supply amount prediction component), a demand change prediction component 14 (demand prediction component), a surplus calculator 15 (excess/deficiency determination prediction component), and an increase/reduction timing calculator 16 (information presentation component) - determine an excess or a deficiency of the power supply amount in the system - supply adjustment suggestion processing executed to suggest adjusting (reducing or increasing) the power supply amount - predict the power supply amount between the current time and a specific period of time later - supply amount change prediction component 13” [0002-23] [abstract] see Fig. 1-9, element 13 supply amount change prediction component obviously provides the prediction based on capacity, duration and time as shown in Fig 2-3).  

As to claim 8, the combination of Takatsuka and Song disclose all the limitations of the base claims as outlined above.  
The combination further discloses (previously presented) The power prediction system according to claim 1, wherein the usage environment comprises at least one of weather of a region where the charging device is installed, a temperature of the region where the charging device is installed, a date, and a day of the week (Song [abstract] “building energy system controller receives optimum battery configuration information - intrinsic thermodynamic properties of the building, energy tariff schedules and weather forecast data to forecast a monthly peak demand profile - battery model, system model along with tariff and weather information to produce an hourly building energy management plan for minimizing overall energy costs” [0004-25] “time-varying power supply levels with varying demand - to provide a stable power supply - peak power demand forecaster configured to identify a number, n, of top peak demands within a time period - a building energy system controller configured to perform a simulation of a building energy plan, the building energy plan comprising an hourly energy management plan for utilizing at least one of a battery energy storage system - receive a plurality of battery models, each battery model configured to simulate one of a plurality of battery configurations - receive at least one of a plurality of tariff schedules representative of time variant energy costs for a given energy provider” see Fig. 1-11, power supply levels with varying demand for stable power supply based on weather forecast and location).  

	12. (cancelled)  

As to claims 13, 15, 17 and 19, (new) A power prediction system (Takatsuka [0002-23] “excess/deficiency determination device that predicts the power supply amount of a plurality of batteries loaned out by a battery swap system” [abstract] see Fig. 1-9) comprising: 
a battery removably mounted on an electric power device using electric power; a charging device configured to charge the battery; (Takatsuka [0002] “predicts the power supply amount of a plurality of batteries loaned out by a battery swap system - power supply source for an electric car - battery needs to be charged with the required power by the time of its use - charging control device that adjusts the battery charging speed and charge amount according to information such as the remaining capacity of the battery, the destination of the next trip, and the scheduled departure time on the next trip - a system for loaning out a plurality of batteries to users of electric cars - called a battery swap system because it exchanges (swaps) a returned battery with a charged battery when the used battery is returned from the user of the system” [abstract] see Fig. 1-9) and 
a power prediction device configured to predict an amount of electric power capable of being supplied by the charging device to outside of the charging device through machine learning on the basis of usage information indicating at least one of a [usage state and a usage environment] of the charging device (Takatsuka [0034-88] “controller 10 includes a supply amount change prediction component 13 (supply amount prediction component), a demand change prediction component 14 (demand prediction component), a surplus calculator 15 (excess/deficiency determination prediction component), and an increase/reduction timing calculator 16 (information presentation component) - determine an excess or a deficiency of the power supply amount in the system - supply adjustment suggestion processing executed to suggest adjusting (reducing or increasing) the power supply amount - predict the power supply amount between the current time and a specific period of time later - supply amount change prediction component 13” [0002-23] [abstract] see Fig. 1-9), 
wherein the usage state comprises at least one of an index value indicating a charging capacity of the battery mounted on the charging device, the number of batteries mounted on the charging device, and a time (Takatsuka [0034-75] “usage state (usage history) of a plurality of batteries from an input component 21 of the input/output component 20 - includes data indicating “travel distance” of a plurality of batteries, used power, history of SOH (state of health), power usage amount - controller 10 includes a supply amount change prediction component 13 (supply amount prediction component), a demand change prediction component 14 (demand prediction component), a surplus calculator 15 (excess/deficiency determination prediction component), and an increase/reduction timing calculator 16 (information presentation component) - determine an excess or a deficiency of the power supply amount in the system - supply adjustment suggestion processing executed to suggest adjusting (reducing or increasing) the power supply amount - predict the power supply amount between the current time and a specific period of time later - supply amount change prediction component 13” [0002-23] [abstract] see Fig. 1-9, element 13 supply amount change prediction component obviously provides the prediction based on capacity, duration and time as shown in Fig 2-3).  

But, Takatsuka does not explicitly teach usage state and a usage environment.
However, Song discloses usage state and a usage environment.
Takatsuka and Song are analogous arts from the same field of endeavor and contain overlapping structural and functional similarities and both contain battery and energy management.  
Therefore at the time the invention was made, it would have been obvious to a person of ordinary skill in the art to modify the above functionalities usage state and a usage environment of the charging device, as taught by Takatsuka, and incorporating stable power supply based on capacity, time, weather and location, as taught by Song.  

 As to claims 14, 16,18, and 20, (new) A power prediction system (Takatsuka [0002-23] “excess/deficiency determination device that predicts the power supply amount of a plurality of batteries loaned out by a battery swap system” [abstract] see Fig. 1-9) comprising: 
a battery removably mounted on an electric power device using electric power; a charging device configured to charge the battery (Takatsuka [0002] “predicts the power supply amount of a plurality of batteries loaned out by a battery swap system - power supply source for an electric car - battery needs to be charged with the required power by the time of its use - charging control device that adjusts the battery charging speed and charge amount according to information such as the remaining capacity of the battery, the destination of the next trip, and the scheduled departure time on the next trip - a system for loaning out a plurality of batteries to users of electric cars - called a battery swap system because it exchanges (swaps) a returned battery with a charged battery when the used battery is returned from the user of the system” [abstract] see Fig. 1-9); and 
a power prediction device configured to predict an amount of electric power capable of being supplied by the charging device to outside of the charging device through machine learning on the basis of usage information indicating at least one of a [usage state and a usage environment] of the charging device (Takatsuka [0034-88] “controller 10 includes a supply amount change prediction component 13 (supply amount prediction component), a demand change prediction component 14 (demand prediction component), a surplus calculator 15 (excess/deficiency determination prediction component), and an increase/reduction timing calculator 16 (information presentation component) - determine an excess or a deficiency of the power supply amount in the system - supply adjustment suggestion processing executed to suggest adjusting (reducing or increasing) the power supply amount - predict the power supply amount between the current time and a specific period of time later - supply amount change prediction component 13” [0002-23] [abstract] see Fig. 1-9), 
wherein the usage environment comprises at least one of weather of a region where the charging device is installed, a temperature of the region where the charging device is installed, a date, and a day of the week (Song [abstract] “building energy system controller receives optimum battery configuration information - intrinsic thermodynamic properties of the building, energy tariff schedules and weather forecast data to forecast a monthly peak demand profile - battery model, system model along with tariff and weather information to produce an hourly building energy management plan for minimizing overall energy costs” [0004-25] “time-varying power supply levels with varying demand - to provide a stable power supply - peak power demand forecaster configured to identify a number, n, of top peak demands within a time period - a building energy system controller configured to perform a simulation of a building energy plan, the building energy plan comprising an hourly energy management plan for utilizing at least one of a battery energy storage system - receive a plurality of battery models, each battery model configured to simulate one of a plurality of battery configurations - receive at least one of a plurality of tariff schedules representative of time variant energy costs for a given energy provider” see Fig. 1-11, power supply levels with varying demand for stable power supply based on weather forecast and location).  
But, Takatsuka does not explicitly teach usage state and a usage environment.
However, Song discloses usage state and a usage environment.
Takatsuka and Song are analogous arts from the same field of endeavor and contain overlapping structural and functional similarities and both contain battery and energy management.  
Therefore at the time the invention was made, it would have been obvious to a person of ordinary skill in the art to modify the above functionalities usage state and a usage environment of the charging device, as taught by Takatsuka, and incorporating stable power supply based on capacity, time, weather and location, as taught by Song.  

Citation of Pertinent Prior Art
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2141.02 VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, i.e., as a whole and 2123.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art made of record:
Hayashida, et al. JP 2022-172315 as provided in IDS discloses a power supply device that prevents a vehicle from running out of power during travelling.
Mizuno, et al. USPGPub No. 2006/0181245 A1 discloses a battery system with a neural network for detecting a charged state to an improvement in detection of the charged state mounted on vehicles. 
Karner, et al. USPGPub No. 20190033385 A1 discloses a monitoring of energy storage devices to determining a state of charge of a disconnected battery that may be in storage or transit. 
Mukaitani;, et al. USPGPub No. 20140285156 A1 discloses a technique effectively applied to a battery-state monitoring system which monitors and estimates the state of a storage battery used in a large-scale power supply system combined with a power generation facility utilizing natural energy.
Logvinov, et al. USPGPub No. 20200023747 A1 discloses electric battery charging systems determining a schedule for charging an electric battery included in a mobile apparatus, such as an electric vehicle (EV), using electric power supplied over an isolatable electric power grid (“microgrid”), based on information related to electric power consumption, electric power supply, energy generation and energy storage on the microgrid.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Md Azad whose telephone number is (571)272-0553.  The examiner can normally be reached on Mon-Thu 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571)272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 



/Md Azad/
Primary Examiner, Art Unit 2119